Citation Nr: 0841031	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-01 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
chronic active lumbosacral strain - myositis, with central 
disc protrusion at L5-S1 level.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2000 to June 
2004.

This matter is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
objective complaints of radiating pain with flare-ups; 
subjective findings include limitation of motion.  

2.  Flexion less than thirty degrees, ankylosis, and 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
have not been shown.
 

CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for chronic active lumbosacral strain - myositis, with 
central disc protrusion at L5-S1 level have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5003, 5237, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see also Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993

The Board notes that the veteran's increased rating claim is 
an appeal from an initial assignment of a disability rating.  
As such, the claim requires consideration of the entire time 
period involved.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings is permissible.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The veteran is currently rated at 20 percent disability for 
his low back disability.  In order to warrant a rating in 
excess of 20 percent, the evidence must show the following:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less; 
*	favorable ankylosis of the entire thoracolumbar spine; 
or 
*	incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 months.  All at 40 percent.

Under Note (1) to the General Rating Formula, the Board is 
directed to evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Moreover, an "incapacitating episode" is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bedrest prescribed 
by a physician and treatment by a physician.  

In this case, the Board concludes that the evidence more 
closely approximates the current 20 percent rating.  First, 
the Board finds that there is no basis for a higher rating 
based on limitation of forward flexion of the thoracolumbar 
spine.  At a November 2004 VA examination, no specific 
findings regarding range of motion were made.  

However, at a February 2005 VA examination, range of motion 
was reported as flexion from 0 to 60 degrees.  These medical 
findings do not demonstrate limitation of flexion to such an 
extent that would support a higher rating.  As forward 
flexion is not limited to 30 degrees or less as required for 
the next higher disability rating, a rating in excess of 20 
percent is not warranted.  

The Board has considered the veteran's range of motion as 
limited by additional factors, such as pain, stiffness, and 
fatigue.  Specifically, at the February 2005 VA examination, 
he reported back pain from 20 to 60 degrees.  However, when 
asked to repetitively flex his lumbosacral area in a standing 
position, the examiner noted that this elicited pain without 
additional weakness or lack of endurance.  Moreover, more 
recent outpatient treatment records characterize his range of 
motion as "intact."

Therefore, even considering the veteran's subjective 
complaints of pain, the medical evidence suggests he still 
possessed substantial range of motion.  Accordingly, the 
evidence does not warrant a higher rating under DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Next, the evidence does not support a finding of favorable 
ankylosis of the entire thoracolumbar spine.  Ankylosis is 
defined as a fixation of the joint.  Specifically, at his 
November 2004 VA examination, the veteran exhibited no 
ankylosis.  Although he exhibited less than normal ranges of 
motion at his February 2005 VA examination, he displayed 
sufficient mobility to preclude a finding of ankylosis.  In 
addition, there were no noted "postural abnormalities or 
fixed deformities" noted at that examination. Because 
ankylosis of the entire thoracolumbar spine has not been 
shown, there is no basis for a disability rating in excess of 
20 percent.  

Further, a higher rating may be warranted with incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  The Board notes that the veteran 
complained of radiating pain at this November 2004 VA 
examination.  Moreover, at the February 2005 VA examination, 
he reported that he experienced flare-ups approximately once 
or twice a week, which lasted three to four hours. 

Despite reported flare-ups, the evidence does not show that 
the veteran has been ordered to bed rest as prescribed by a 
physician.  Because the evidence does not show that he was 
incapacitated for a duration of at least 4 weeks in the past 
12-month period for which he was prescribed bedrest by a 
physician, the Board finds that there is no basis for a 
higher rating for intervertebral disc syndrome.

Parenthetically, the Board notes that the veteran is 
separately rated for radiculopathy, which is not on appeal; 
therefore, there is no basis for considering separately 
neurological manifestations at this time.

The Board has also considered the veteran's statements as to 
his worsening disability.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App. at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
statements of additional impairment due to pain.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997); Cartright, 2 
Vet. App. at 25 (interest may affect the credibility of 
testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
support a finding that the veteran's back disability has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

Specifically, he mentioned at his February 2005 VA 
examination that he was unemployed, but he was otherwise 
described as "independent in self-care and activities of 
daily living," and there is no indication that his 
unemployment is attributable to his disability.  
Additionally, he denied being hospitalized for lumbosacral 
pain in the past year.  Therefore, the Board finds that 
referral for an extraschedular evaluation for his lumbar 
spine disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's symptoms do not nearly 
approximate the criteria for a rating in excess of 20 percent 
and the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under the VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment records, and he was afforded VA 
examinations in November 2004 and February 2005.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, the Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

An initial disability rating in excess of 20 percent for 
chronic active lumbosacral strain - myositis, with central 
disc protrusion at L5-S1 level is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


